Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	The amendment filed on December 17, 2020 has been received and made of record. In response to Non-Final Office Action on September 17, 2020, applicants amended claims 1, 3, 7, 8, 10-12, 14-16, and 18 of which claims 1, 8, and 14 are independent claims. Applicants maintained claims 2, 4-6, 9, 13, 17, 19 and 20. Dependent claim 8 has been rewritten as an independent claim. NO claim has been added as new claim. Therefore, claims 1-20 are pending for consideration.

Terminal Disclaimer

3.	The “Terminal Disclaimer” filed on February 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on co-pending application No. 16/696,896 has been reviewed and is accepted.  The “Terminal Disclaimer” has been recorded.


Allowable Subject Matter

4.	Claims 1-20 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter: 
 

Claim 1: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest  the applicants’ claim invention, “--------, a base substrate having a first area, a second area adjacent to the first area, and a third area adjacent to the second area, the second area disposed between the first area and the third area;------; a crack sensing pattern in the first area and spaced apart from the plurality of sensing electrodes; a crack sensing line in the third area and spaced apart from the plurality of sensing lines; and a connection line comprising a floating portion connecting the crack sensing pattern to the crack sensing line via the second area(fig.3C, Para 135-137, 147-149 of Specification submitted on November 26, 2019)” with all other limitations cited in claim 1.

Claim 8: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ claim invention, “-----, a connection line at (Para 125-127, 196-198 of Specification submitted on November 26, 2019)” with all other limitations cited in claim 8.

Claim 14: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicants’ claim invention, “-------, wherein the electronic panel comprises: a base substrate having a hole area overlapping the electronic module, an active area adjacent to the hole area, and a peripheral area adjacent to the active area; ---, a crack sensor comprising a crack sensing pattern at the hole area and spaced apart from the first sensing electrode and the second sensing electrode, a crack sensing line at the peripheral area, and a floating portion connecting the crack sensing pattern to the crack sensing line via the active area, and wherein the floating portion is at the at least one opening portion(figs.3c&5A, Para 196-198 of Specification submitted on November 26, 2019)” with all other limitations cited in claim 14.

Claims 2-7, 9-13, and 15-20 are also allowed because of their dependency on their base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao, can be reached on (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 


/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692
February 13, 2021